COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 HOMER JAVIER AVALOS,                                         No. 08-15-00005-CR
                                               §
                       Appellant,                                 Appeal from
                                               §
 v.                                                            120th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                       Appellee.                              (TC # 20120D06030)
                                               §


                                    MEMORANDUM OPINION

       Homer Javier Avalos has filed a motion to dismiss his appeal. Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a).      Finding that Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.


November 4, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)